January 18, 2018




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       IN THE MATTER OF D.L, Appellant

NO. 14-17-00058-CV

                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, the State of
Texas, signed November 8, 2016, was heard on the transcript of the record. We have
inspected the record and find the evidence was legally insufficient to support the trial
court’s adjudication that appellant, D.L., engaged in delinquent conduct. We
therefore order the judgment of the court below REVERSED and RENDER
judgment that the State’s petition for adjudication of delinquency be dismissed.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, the State of Texas.

      We further order this decision certified below for observance.